Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
	Claim 17 is objected to because it recites "a modulating patterns".  Either "a" should be deleted, or "patterns" should be replaced with "pattern".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 13 of U.S. Patent No. 1144828 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 9, and 13 anticipate at least instant claims 1, 9, and 13 respectively.  Claims 2-8, 10-12, and 14-20 are rejected by claims 1, 9, or 13.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 4 is indefinite because it refers to the second row of patterns but does not recite any further limitation of them.  It appears that claim 4 should recite something about the size of the patterns in the second row (as it does regarding the first row).  Claim 5 is indefinite by dependence from claim 4.
	Claims 6 and 7 are indefinite because there is insufficient antecedent basis for "the first row" in line 2 of each claim, or for "the second row" in lines 3-4 of claim 7.  It appears that claims 6 and 7 should depend from claim 3 rather than claim 1.

	It appears the claim 4 could be made more precise by replacing "the same size" in line 2 with "a same first size", and by adding at the end of line 3 "of a same second size".  In that case claim 5 could simply recite that the first size is smaller than the second size.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0031082 A1.
	'082 discloses an optical device, comprising (see mainly figs. 11-12): 
a waveguide 211, 
a grating portion, the grating portion comprising first rows of trapezoid-shape grating patterns 215 (the leftmost rows of patterns which extend parallel to the X direction in fig. 11) and second rows of trapezoid-shape grating patterns 215 (the rightmost rows of patterns which extend parallel to the X direction), a first interval between the first rows of trapezoid-shape grating patterns is different from a second interval between the second rows of trapezoid-shape grating patterns (see also [0119]).  

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (article in Applied Physics Express, November 2017).
Mizutani discloses a device for receiving light from or outputting light to an optical fiber, the device comprising: 

    PNG
    media_image1.png
    413
    459
    media_image1.png
    Greyscale

magnified crop of figure 1(a) from Mizutani et al.
a light-guiding material layer (the upper Si layer), having an upper surface facing the optical fiber, the light-guiding material layer comprising: 
a waveguide (extending parallel to the X axis), wherein an end portion of the waveguide is arranged along a first direction (the end portion is adjacent to the "17 pitches" label), and 
a grating coupler, comprising: 
a first portion (adjacent to the "17 pitches" label), optically coupled to the end portion of the waveguide;
a second portion, optically coupled to the first portion and the optical fiber, and the second portion comprising rows of trapezoid-shape grating patterns (through-holes as described in the fig. 1 caption, see also fig. 5); and 
a filling element, filled in gaps between the grating patterns (the filling element is the silicon between each of the through-holes).  

Allowable Subject Matter
Claims 1-3 and 8 would be allowable if the double patenting rejection above is overcome.  Claims 10-12 and 14-20 would be allowable if rewritten in independent form including all of the limitations of their respective base claims and applicable intervening claims, and if the double patenting rejection above is overcome.

Conclusion
	The additional reference listed on the attached 892 form is considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874